 

Exhibit 10.5(b)

 

WARRANT PURCHASE AGREEMENT

 

THIS WARRANT PURCHASE AGREEMENT, dated as of July 27, 2017 (as it may from time
to time be amended, this “Agreement”), is entered into by and between Pensare
Acquisition Corp., a Delaware corporation (the “Company”), and Pensare Sponsor
Group, LLC (the “Purchaser”).

 

The Company intends to consummate an initial public offering of the Company’s
units (the “Public Offering”), each unit consisting of one share of the
Company’s common stock, par value $0.001 per share (a “Share”), one right to
receive one-tenth of one share and one-half of one warrant as set forth in the
Company’s registration statements on Form S-1 (the “Registration Statement”),
filed with the Securities and Exchange Commission (the “SEC), under the
Securities Act of 1933, as amended (the “Securities Act”). Each whole warrant
entitles the holder to purchase one Share at an exercise price of $11.50 per
Share. The Purchaser has agreed to purchase an aggregate of 6,150,000 warrants
(or up to 7,017,290 warrants if the over-allotment option in connection with the
Public Offering is exercised in full) (the “Warrants”), each Warrant entitling
the holder to purchase one Share at an exercise price of $11.50 per Share.

 

NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby,
intending legally to be bound, agree as follows:

 

AGREEMENT

 

Section 1.             Authorization, Purchase and Sale; Terms of the Warrants.

 

A.           Authorization of the Warrants. The Company has duly authorized the
issuance and sale of the Warrants to the Purchaser.

 

B.            Purchase and Sale of the Warrants. Simultaneously with the
consummation of the Public Offering or on such earlier time and date as may be
mutually agreed by the Purchaser and the Company (the “Initial Closing Date”),
the Company shall issue and sell to the Purchaser, and the Purchaser shall
purchase from the Company, 6,150,000 Warrants at a price of $1.00 per warrant
for an aggregate purchase price of $6,150,000 (the “Purchase Price”), which
shall be paid by wire transfer of immediately available funds to the Company in
accordance with the Company’s wiring instructions. On or promptly after the
Initial Closing Date, subject to the payment by the Purchaser of the Purchase
Price on the Initial Closing Date by wire transfer of immediately available
funds to the Company, the Company, at its option, shall deliver a certificate
evidencing the Warrants purchased on the Initial Closing Date duly registered in
the Purchaser’s name to the Purchaser, or effect such delivery in book-entry
form. Simultaneously with the consummation of each closing of the over-allotment
option in connection with the Public Offering or on such earlier time and date
as may be mutually agreed by the Purchaser and the Company (each such date, an
“Over-allotment Closing Date,” and each Over-allotment Closing Date (if any) and
the Initial Closing Date being sometimes referred to herein as a “Closing
Date”), the Company shall issue and sell to the Purchaser, and the Purchaser
shall purchase from the Company, up to an aggregate of 867,290 Warrants at a
price of $1.00 per warrant for an aggregate purchase price of up to $867,290 (if
the over-allotment option in connection with the Public Offering is exercised in
full) (the “Over-allotment Purchase Price”), which shall be paid by wire
transfer of immediately available funds to the Company in accordance with the
Company’s wiring instructions. On or promptly after the Over-allotment Closing
Date, subject to the payment by the Purchaser of the Over-allotment Purchase
Price on the Over-allotment Closing Date by wire transfer of immediately
available funds to the Company, the Company shall, at its option, deliver a
certificate evidencing the Warrants purchased on such date duly registered in
the Purchaser’s name to the Purchaser, or effect such delivery in book-entry
form.

 

C.            Terms of the Warrants.

 

(i)            Each Warrant shall have the terms set forth in a Warrant
Agreement to be entered into by the Company and a warrant agent, in connection
with the Public Offering (the “Warrant Agreement”).

 



 

 

  

(ii)           At the time of the closing of the Public Offering, the Company
and the Purchaser shall enter into a registration rights agreement (the
“Registration Rights Agreement”) pursuant to which the Company will grant
certain registration rights to the Purchaser relating to the Warrants and the
Shares underlying the Warrants.

 

(iii)          At the time of the closing of the Public Offering, the Company
and the Purchaser shall enter into a letter agreement (the “Letter Agreement”)
pursuant to which the purchaser will agree to certain transfer restrictions
relating to the Warrants and the Shares underlying the Warrants.

 

Section 2.             Representations and Warranties of the Company. As a
material inducement to the Purchaser to enter into this Agreement and purchase
the Warrants, the Company hereby represents and warrants to the Purchaser that:

 

A.           Organization and Corporate Power. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and is qualified to do business in every jurisdiction in which the
failure to so qualify would reasonably be expected to have a material adverse
effect on the financial condition, operating results or assets of the Company.
The Company possesses all requisite corporate power and authority necessary to
carry out the transactions contemplated by this Agreement and the Warrant
Agreement.

 

B.            Authorization; No Breach.

 

(i)            The execution, delivery and performance of this Agreement and the
Warrants have been duly authorized by the Company as of the Closing Date. This
Agreement constitutes the valid and binding obligation of the Company,
enforceable in accordance with its terms. Upon issuance in accordance with, and
payment pursuant to, the terms of the Warrant Agreement and this Agreement, the
Warrants will constitute valid and binding obligations of the Company,
enforceable in accordance with their terms as of the Closing Date.

 

(ii)           The execution and delivery by the Company of this Agreement and
the Warrants, the issuance and sale of the Warrants, the issuance of the Shares
of common stock upon exercise of the Warrants and the fulfillment of and
compliance with the respective terms hereof and thereof by the Company, do not
and will not as of the Closing Date (a) conflict with or result in a breach of
the terms, conditions or provisions of, (b) constitute a default under, (c)
result in the creation of any lien, security interest, charge or encumbrance
upon the Company’s capital stock or assets under, (d) result in a violation of,
or (e) require any authorization, consent, approval, exemption or other action
by or notice or declaration to, or filing with, any court or administrative or
governmental body or agency pursuant to the Certificate of Incorporation of the
Company or the Bylaws of the Company, or any material law, statute, rule or
regulation to which the Company is subject, or any agreement, order, judgment or
decree to which the Company is subject, except for any filings required after
the date hereof under federal or state securities laws.

 

C.            Title to Securities. Upon issuance in accordance with, and payment
pursuant to, the terms hereof and the Warrant Agreement, the Shares issuable
upon exercise of the Warrants will be duly and validly issued, fully paid and
nonassessable. Upon issuance in accordance with, and payment pursuant to, the
terms hereof and the Warrant Agreement, the Purchaser will have good title to
the Warrants and the Shares issuable upon exercise of such Warrants, free and
clear of all liens, claims and encumbrances of any kind, other than (i) transfer
restrictions hereunder and under the other agreements contemplated hereby, (ii)
transfer restrictions under federal and state securities laws, and (iii) liens,
claims or encumbrances imposed due to the actions of the Purchaser.

 

D.            Governmental Consents. No permit, consent, approval or
authorization of, or declaration to or filing with, any governmental authority
is required in connection with the execution, delivery and performance by the
Company of this Agreement or the consummation by the Company of any other
transactions contemplated hereby.

 



2 

 

 

Section 3.             Representations and Warranties of the Purchaser. As a
material inducement to the Company to enter into this Agreement and issue and
sell the Warrants to the Purchaser, the Purchaser hereby represents and warrants
to the Company that:

 

A.           Organization and Requisite Authority. The Purchaser possesses all
requisite power and authority necessary to carry out the transactions
contemplated by this Agreement.

 

B.            Authorization; No Breach.

 

(i)            This Agreement constitutes a valid and binding obligation of the
Purchaser, enforceable in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other laws of
general applicability relating to or affecting creditors’ rights and to general
equitable principles (whether considered in a proceeding in equity or law).

 

(ii)           The execution and delivery by the Purchaser of this Agreement and
the fulfillment of and compliance with the terms hereof by the Purchaser does
not and shall not as of each Closing Date conflict with or result in a breach by
the Purchaser of the terms, conditions or provisions of any agreement,
instrument, order, judgment or decree to which the Purchaser is subject.

 

C.            Investment Representations.

 

(i)            The Purchaser is acquiring the Warrants and, upon exercise of the
Warrants, the Shares issuable upon such exercise (collectively, the
“Securities”) for the Purchaser’s own account, for investment purposes only and
not with a view towards, or for resale in connection with, any public sale or
distribution thereof.

 

(ii)           The Purchaser is an “accredited investor” as such term is defined
in Rule 501(a)(3) of Regulation D under the Securities Act.

 

(iii)          The Purchaser understands that the Securities are being offered
and will be sold to it in reliance on specific exemptions from the registration
requirements of the United States federal and state securities laws and that the
Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations and warranties of the Purchaser set forth
herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire such Securities.

 

(iv)          The Purchaser decided to enter into this Agreement not as a result
of any general solicitation or general advertising within the meaning of Rule
502(c) under the Securities Act.

 

(v)           The Purchaser has been furnished with all materials relating to
the business, finances and operations of the Company and materials relating to
the offer and sale of the Securities which have been requested by the Purchaser.
The Purchaser has been afforded the opportunity to ask questions of the
executive officers and directors of the Company. The Purchaser understands that
its investment in the Securities involves a high degree of risk and it has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to the acquisition of the
Securities.

 

(vi)         The Purchaser understands that no United States federal or state
agency or any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of the investment in the Securities by the Purchaser nor have such authorities
passed upon or endorsed the merits of the offering of the Securities.

 

(vii)        The Purchaser understands that: (a) the Securities have not been
and are not being registered under the Securities Act or any state securities
laws, and may not be offered for sale, sold, assigned or transferred unless (1)
subsequently registered thereunder or (2) sold in reliance on an exemption
therefrom; and (b) except as specifically set forth in the Registration Rights
Agreement, neither the Company nor any other person is under any obligation to
register the Securities under the Securities Act or any state securities laws or
to comply with the terms and conditions of any exemption thereunder. In this
regard, the Purchaser understands that the SEC has taken the position that
promoters or affiliates of a blank check company and their transferees, both
before and after a Business Combination, are deemed to be “underwriters” under
the Securities Act when reselling the securities of a blank check company. Based
on that position, Rule 144 adopted pursuant to the Securities Act would not be
available for resale transactions of the Securities despite technical compliance
with the requirements of such Rule, and the Securities can be resold only
through a registered offering or in reliance upon another exemption from the
registration requirements of the Securities Act.

 



3 

 

 

(viii)       The Purchaser has such knowledge and experience in financial and
business matters, knows of the high degree of risk associated with investments
in the securities of companies in the development stage such as the Company, is
capable of evaluating the merits and risks of an investment in the Securities
and is able to bear the economic risk of an investment in the Securities in the
amount contemplated hereunder for an indefinite period of time. The Purchaser
has adequate means of providing for its current financial needs and
contingencies and will have no current or anticipated future needs for liquidity
which would be jeopardized by the investment in the Securities. The Purchaser
can afford a complete loss of its investment in the Securities.

 

Section 4.             Conditions of the Purchaser’s Obligations. The obligation
of the Purchaser to purchase and pay for the Warrants are subject to the
fulfillment, on or before each Closing Date, of each of the following
conditions:

 

A.           Representations and Warranties. The representations and warranties
of the Company contained in Section 2 shall be true and correct at and as of the
Closing Date as though then made.

 

B.            Performance. The Company shall have performed and complied with
all agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before such Closing Date.

 

C.            No Injunction. No litigation, statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by or in any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby, which prohibits the consummation of any of the
transactions contemplated by this Agreement or the Warrant Agreement.

 

D.            Warrant Agreement. The Company shall have entered into a Warrant
Agreement with a warrant agent on terms satisfactory to the Purchaser.

 

Section 5.             Conditions of the Company’s Obligations. The obligations
of the Company to the Purchaser under this Agreement are subject to the
fulfillment, on or before each Closing Date, of each of the following
conditions:

 

A.           Representations and Warranties. The representations and warranties
of the Purchaser contained in Section 3 shall be true and correct at and as of
such Closing Date as though then made.

 

B.            Performance. The Purchaser shall have performed and complied with
all agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by the Purchaser on or before such
Closing Date.

 

C.            Corporate Consents. The Company shall have obtained the consent of
its Board of Directors authorizing the execution, delivery and performance of
this Agreement and the Warrant Agreement and the issuance and sale of the
Warrants hereunder.

 

D.            No Injunction. No litigation, statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by or in any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby, which prohibits the consummation of any of the
transactions contemplated by this Agreement or the Warrant Agreement.

 

E.            Warrant Agreement. The Company shall have entered into a Warrant
Agreement with a warrant agent on terms satisfactory to the Company.

 



4 

 

 

Section 6.             Legends.

 

A.           Legend. The Company will issue the Warrants, and when exercised,
the Shares underlying the Warrants, purchased by the Purchaser in the name of
the Purchaser. The Securities will bear the following Legend and appropriate
“stop transfer” instructions:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND
NEITHER THE SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR SUCH LAWS OR AN EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT AND SUCH LAWS WHICH, IN THE OPINION
OF COUNSEL FOR THIS CORPORATION, IS AVAILABLE.”

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO LOCKUP PURSUANT
TO AN INSIDER LETTER WITH PENSARE ACQUISITION CORP. AND MAY ONLY BE OFFERED,
SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED DURING THE TERM OF THE LOCKUP
PURSUANT TO THE TERMS SET FORTH IN THE INSIDER LETTER.”

 

B.            Purchaser’s Compliance. Nothing in this Section 6 shall affect in
any way Purchaser’s obligations and agreements to comply with all applicable
securities laws upon resale of the Securities.

 

C.            Company’s Refusal to Register Transfer of the Securities. The
Company shall refuse to register any transfer of the Securities, if in the sole
judgment of the Company such purported transfer would not be made (i) pursuant
to an effective registration statement filed under the Securities Act, or
pursuant to an available exemption from the registration requirements of the
Securities Act and (ii) in compliance herewith and with the Insider Letter.

 

Section 7.            Termination. This Agreement may be terminated at any time
after September 30, 2017 upon the election by either the Company or the
Purchaser entitled to purchase a majority of the Warrants upon written notice to
the other parties if the closing of the Public Offering does not occur prior to
such date.

 

Section 8.             Survival of Representations and Warranties. All of the
representations and warranties contained herein shall survive each Closing Date.

 

Section 9.             Definitions. Terms used but not otherwise defined in this
Agreement shall have the meaning assigned to such terms in the Registration
Statement.

 

Section 10.           Miscellaneous.

 

A.           Successors and Assigns. Except as otherwise expressly provided
herein, all covenants and agreements contained in this Agreement by or on behalf
of any of the parties hereto shall bind and inure to the benefit of the
respective successors of the parties hereto whether so expressed or not.
Notwithstanding the foregoing or anything to the contrary herein, the parties
may not assign this Agreement, other than assignments by the Purchaser to
affiliates thereof (including, without limitation one or more of its members).

 

B.            Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.

 



5 

 

 

C.            Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement, and shall become effective when one
or more counterparts has been signed by each of the parties hereto and delivered
to each of the other parties hereto. Delivery of a signed counterpart of this
Agreement by fax or email/.pdf transmission shall constitute valid and
sufficient delivery thereof.

 

D.           Descriptive Headings; Interpretation. The descriptive headings of
this Agreement are inserted for convenience only and do not constitute a
substantive part of this Agreement. The use of the word “including” in this
Agreement shall be by way of example rather than by limitation.

 

E.            Governing Law. This Agreement shall be deemed to be a contract
made under the laws of the State of Delaware and for all purposes shall be
construed in accordance with the internal laws of the State of Delaware.

 

F.            Amendments. This Agreement may not be amended, modified or waived
as to any particular provision, except by a written instrument executed by all
parties hereto.

 

[Signature page follows]

 



6 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first set forth above.

 





  COMPANY:       PENSARE ACQUISITION CORP.         By: /s/ Darrell J. Mays  
Name:  Darrell J. Mays   Title:  Chief Executive Officer



 



  PURCHASER:       PENSARE SPONSOR GROUP, LLC   a Delaware limited liability
company         By: /s/ Darrell J. Mays   Name: Darrell J. Mays   Title:
Managing Member

 

[Signature Page to Warrant Purchase Agreement]

 

 